This case has been considered by this court in banc before preparation of this opinion, and the opinion then prevailed that the only question presented was one of fact, and, after careful consideration of the evidence, that the buggy, the value of which is ascertained to be $25, the piano, valued at $200, and the automobile, valued at $250, are the property of the defendant H.J. Carwile, and subject to the plaintiff's attachment; that the other property is the property of the claimant A.B. Carwile, and not subject to the defendant's attachment. The judgment appealed from is therefore accordingly corrected, and, as corrected, is affirmed. One-half of the costs in this court and the trial court are taxed against appellant, and the other against appellee A.B. Carwile. Corrected and affirmed.